         Case 1:17-cv-01537-CRC Document 56 Filed 10/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLUMBIA

ROCKWELL CAPITAL PARTNERS, INC., and
SAMUEL OSHANA,                                             NOTICE OF MOTION TO
                                                           LIFT THE STAY OF
                              Plaintiffs,                  PROCEEDINGS AGAINST
                                                           CDII
                 -against-
                                                           Civil Action No. 2017-1537
CD INTERNATIONAL ENTERPRISES, INC., and
HENRY L. KLEIN,                                            Hon. Christopher R. Cooper

                              Defendants.



       PLEASE TAKE NOTICE that, upon the attached Declaration of Nicole A. Sullivan,

dated October 3, 2019, and the exhibits annexed thereto, and upon all prior pleadings and

proceedings herein, Rockwell Capital Partners, Inc. and Samuel Oshana (collectively,

“Rockwell”), by and through their undersigned attorneys, White and Williams LLP, will move this

Court, before the Honorable Christopher R. Cooper, in the Courthouse located at 333 Constitution

Avenue N.W., Washington D.C. 20001 on October 25, 2019 at 9:30 a.m., or on a date and time to

be determined by the Court, for an Order lifting the stay of proceedings against Defendant CD

International Enterprises, Inc. (“CDII”), and granting such other and further relief as this Court

may deem just and proper.
         Case 1:17-cv-01537-CRC Document 56 Filed 10/03/19 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 7, answering

affidavits, if any, must be served upon the undersigned within fourteen (14) days after service of

this motion.

Dated: October 3, 2019

                                                 Respectfully submitted,

                                                 WHITE AND WILLIAMS LLP

                                                           s/Nicole A. Sullivan
                                                  Nicole A. Sullivan
                                                  Thomas E. Butler
                                                  sullivann@whiteandwilliams.com
                                                  7 Times Square, Suite 2900
                                                  New York, New York 10036
                                                  Telephone: 212-631-4420
                                                  And,
                                                  Christopher M. DiMuro
                                                  DiMuroc@whiteandwilliams.com
                                                  (DC Bar ID: 475865)
                                                  Attorneys for Plaintiffs Rockwell Capital
                                                  Partners, Inc. and Samuel Oshana




                                               -2-
